DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, US Pub. No. 2004/0036670.
Regarding claim 1, Chung teaches a device for increasing a slew rate of a driving amplifier (figs. 5, 6); a slew rate improvement circuit configured to provide a current to an output node of the driving amplifier or receive a current from the output node of the driving amplifier so as to increase the slew rate of the driving amplifier (fig. 5, 6 [0049-0050, 0059]; the driving amplifier receives a current from the bias control voltage generator and is able to control the slew rate determined by the control signal which reads on applicant’s slew rate improvement circuit); and a controller configured to control an operation of the slew rate improvement circuit based on a difference between a first code corresponding to the input voltage of the driving amplifier during a current horizontal line time and a second code corresponding to the input voltage during a next horizontal line time (fig. 5, bias control voltage generator 220, [0050]).
Regarding claim 2, Chung teaches wherein the controller is further configured to set a threshold code and control the operation of the slew rate improvement circuit base on a result of a comparison of the threshold code and the difference between the first code and the second code ([0081], control signal VC, HSL, LSL).
Regarding claim 10, it is a display device of claim 1 and is rejected on the same grounds presented above (Chung further teaches a timing controller VC, data latch 230 and 310, driver amplifier 210, and DAC 320)
Regarding claim 11, it has similar limitations to those of claims 1 and 2 and is rejected on the same grounds presented above.
Regarding claim 12, it has similar limitations to those of claims 1 and 2 and is rejected on the same grounds presented above.
Regarding claim 21, it is a method of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-9, 13-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “setting a first threshold code with a positive value and a second threshold code with a negative value, generating a first execution command for controlling the slew rate improvement circuit to supply a current when a value obtained by subtracting the first code from the second code is greater than a value of the first threshold code, and generating a second execution command for controlling the slew rate improvement circuit to receive a current value obtained by subtracting the first code from the second code is less than a value of the second threshold code.”
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach wherein the slew rate improvement circuit improves or controls the slew rate to the driving amplifier. Examiner, respectfully, disagrees. The configuration in the prior art of the bias voltage generator and the driving amplifier allow for the slew rate to be controlled. The configuration provides the same functionality as the claimed limitation (applicant’s slew rate improvement circuit). Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622